UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2880



DORIS F. SMITH, Widow of Reeland T. Smith,

                                                         Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(92-778-BLA)


Submitted:   May 16, 1996                    Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Doris F. Smith, Petitioner Pro Se. Cathryn Celeste Helm, Christian
P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order and decision and order on reconsideration affirming the

administrative law judge's denial of black lung benefits pursuant

to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1995). Our review of

the record discloses that the Board's decision is based upon sub-
stantial evidence and is without reversible error. Accordingly, we

affirm on the reasoning of the Board. Smith v. Director, Office of
Workers' Compensation Programs, No. 92-778-BLA (B.R.B. Aug. 25,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2